Citation Nr: 1710283	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 20 percent for service-connected low back strain. 

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

4.  Entitlement to service connection for a vestibular disorder, claimed as vertigo.

5.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to January 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which granted service connection for PTSD and assigned an initial 10 percent rating, effective June 29, 2007.  The Veteran disagreed with the initial rating assigned to his disability and perfected an appeal as to this issue.  See November 2009 notice of disagreement (NOD); February 2011 statement of the case (SOC); February 2011 VA Form 9.  

In September 2015, the Veteran's initial disability rating was increased to 50 percent, effective June 29, 2007.  The Veteran was notified of the increased rating but he did not withdraw his appeal.  Therefore, the appeal continues and includes consideration of entitlement to a rating in excess of 50 percent from June 2007, as 50 percent is not the maximum benefit available for this disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal also arises from a May 2013 rating decision in which the RO continued a 20 percent rating for service-connected low back strain and denied service connection for a cervical spine disability, vestibular disorder, and residuals of a TBI.  Review of the record shows that, in June 2013, the Veteran submitted a timely NOD as to each issue addressed in the May 2013 rating decision, after which the RO issued an SOC in April 2015.  The Veteran's attorney has asserted that neither he nor the Veteran received notice of the SOC and the record contains several letters from the attorney requesting that an SOC be issued, which corroborates his assertion.  See letters from the attorney dated February 2014, January 2015, July 2015, and September 2015.  While a timely substantive appeal was not received following the issuance of the April 2015 SOC, it is clear that the Veteran intended to appeal the issues addressed in the May 2013 rating decision, as evidenced by the letters submitted by his attorney and the VA Form 9 received in January 2016.  As the filing period for a substantive appeal in a claim for VA benefits is not jurisdictional and VA may waive any issue of timeliness in the filing of a substantive appeal, the Board finds the facts of this case warrant waiver of the untimeliness of the substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Therefore, the issues addressed in the May 2013 rating decision will be adjudicated in the decision herein.  

This appeal was processed using the Veterans Benefit Management System (VBMS) electronic claims files.  There is a second electronic claims file located on Virtual VA which contains additional VA treatment records dated from December 2011 to November 2015, as well as the January 2014 VA back examination, which were not initially considered by the AOJ; however, in November 2016, the Veteran's attorney waived initial AOJ consideration of this evidence and, thus, the Board may consider this evidence in the first instance.  

For reasons explained below, the issue of entitlement to an increased rating for service-connected low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by moderate symptoms that result in occupational and social impairment with reduced reliability and productivity due to a myriad of symptoms, including depressed mood, anxiety, irritability, anger, intrusive thoughts, and chronic sleep impairment.  

2.  The preponderance of the evidence weighs against a finding that a TBI event occurred during service or that the Veteran has current residuals of a TBI.

3.  The preponderance of the evidence weighs against a finding that a vestibular disorder was incurred as a result of any disease, injury, or incident in service.

4.  The preponderance of the evidence weighs against a finding that a cervical spine disability was incurred as a result of any disease, injury, or incident in service, including during the Veteran's first post-service year.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for service connection for residuals of TBI have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  A vestibular disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  A cervical spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking an initial rating in excess of 50 percent for service-connected PTSD, which is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  In this regard, a GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.

The pertinent evidence of record consists of VA examinations conducted in June 2008, April 2009, April 2012, and February 2013, VA outpatient treatment records dated from June 2008 to November 2015, and lay statements submitted by the Veteran in support of his claim.  All of the evidence has been reviewed and considered and is overwhelmingly consistent in terms of describing the nature and severity of the Veteran's PTSD throughout the appeal period, as described below. 

The preponderance of the evidence shows the Veteran's PTSD has been manifested by chronic depression and anxiety, with additional variations in his mood, as shown by his crying spells, irritability and anger.  See e.g., VA treatment records dated June, August, and September 2007, May 2008, March 2010, April and August 2015; VA examination reports dated June 2008, April 2009, and April 2012.  Indeed, the Veteran's mood has been variously described as depressed, sad, anxious, not happy, and irritable with a congruent and constricted affect, but he is occasionally described as euthymic.  See e.g., VA treatment records dated June and July 2007, May 2008, March 2010, September 2013, January and August 2015.  The evidence also shows that, in approximately November 2013 and thereafter, he often reported having less anger, irritability, and depression.  See e.g., VA treatment records dated November 2013, June and September 2014, January 2015.  Nevertheless, the evidence shows that his insight and judgement have been impaired and variously described as fair and poor throughout the appeal period but there are occasional notations showing that he is aware of his problems with good judgement.  See e.g., VA treatment records dated June and August 2007, April and August 2015; contra VA treatment records dated May 2008 and April 2009.  

The Veteran has consistently endorsed having a chronic sleep impairment with nightmares, flashbacks, daytime fatigue, intrusive thoughts, and hypervigilance.  He has also reported having low energy, as well as impaired concentration and short term-memory.  In this regard, objective clinical evaluations have consistently revealed only a mild decrease in short-term memory and concentration, without any evidence of a chronic, significant, or progressively worsening impairment in memory or concentration.  See e.g., VA examination reports dated June 2008, April 2009, April 2012, and February 2013; see also VA treatment records dated June 2007, September 2013 to April 2015.  

The Veteran's thought process has consistently been normal with logical, coherent, and relevant thoughts and his thought content has been within normal limits, without evidence of hallucinations, delusions, obsessions or psychotic symptoms.  In November 2013, the Veteran reported having fleeting thoughts of suicide; however, the examiner noted that he did not have suicidal ideation at that time and the preponderance of the evidence shows that he has, otherwise, consistently denied having suicidal or homicidal thoughts or ideation.  See e.g., VA treatment records dated June and August 2007, February and May 2008, April and August 2015; see also VA examination reports dated June 2008, April 2009, and April 2012.  

As for social relationships, the Veteran has reported being mistrustful of others with social discomfort, avoidance behavior, and emotional detachment.  In fact, in April 2012, he reported that he wanted a more meaningful relationship with his wife and grandchildren.  See VA treatment records dated June 2007, May 2008, and April 2012; see also June 2008, April 2009 VA examination reports.  In this regard, the evidence contains varying information about the Veteran's social functioning.  During the June 2008 VA examination, he endorsed having a normal social life with normal associations.  At the April 2009 examination, he reported having three close friends but stated that he kept everyone else at a distance and was not involved with organized social activities.  At the April 2012 examination, he reported having lots of friends, including two close friends with whom he watched sports, but on the other hand, reported being withdrawn with limited friendships as a result of increased feelings of detachment.  

Nevertheless, the preponderance of the evidence shows that he has remained married throughout the appeal period and reported having a positive good relationship with wife, except for in November 2008 when he reported having "marital strife."  Otherwise, however, he has reported having contact with his children, grandchildren, and siblings and he has also reported having friendships throughout the appeal period, although the evidence shows that his friendships have been limited because of his PTSD symptoms.  

Despite the evidence of the foregoing PTSD symptoms, the Veteran has retained the ability to perform activities of daily living independently.  His grooming, spatial orientation, and speech have also been within normal limits.  See VA examination reports; VA treatment records.  

Based on the foregoing evidence, the Board finds the Veteran's PTSD has been manifested by a myriad of moderate symptoms that have resulted in social and occupational impairment with reduced reliability and productivity.  Indeed, as noted above, the evidence reflects that the Veteran's PTSD has been consistently manifested by depressed mood, anxiety, and irritability.  The Veteran has also consistently endorsed experiencing sleep disturbance with nightmares, flashbacks, and intrusive thoughts, and the evidence shows he has experienced a mild impairment of short-term memory, concentration, insight and judgement.  

Despite the foregoing, the Board finds the Veteran's symptoms are not shown to be of the severity, frequency, or duration to result in a severe impairment or deficiency in most areas to warrant a higher, 70 percent rating.  In making this determination, the Board notes that, while the Veteran's depression and anxiety have persisted throughout the appeal period, his depression and other symptoms have not affected his ability to function independently or effectively.  Likewise, while the Veteran has consistently endorsed irritability and anger, he has denied having any episodes of violence or outbursts and the evidence does not show that his anger has escalated to result in impaired impulse control.  

The Board acknowledges that the Veteran's depression and other disturbances in motivation, concentration, and mood have affected his social functioning; however, as noted, he has retained the ability to perform activities of daily living and he has maintained positive relationships with his family and a few friends.  Indeed, the evidence shows that his PTSD symptoms result in difficulty establishing and maintain effective work and social relationships, as opposed to an inability to do so, as contemplated by the 70 percent rating.  

In evaluating this claim, the Board notes the Veteran reported having fleeting thoughts of suicide on one occasion; however, this isolated report of suicidal thoughts in November 2013 does not rise to the level of frequency, duration, or severity to warrant a higher, or even staged, 70 percent rating under DC 9411.  In this regard, the Board notes that, with the exception of intrusive thoughts, the Veteran's thought process and content has been within normal limits, without any evidence or complaints of a serious cognitive or thought content impairment, such as suicidal or homicidal ideation, hallucinations, delusions, or obsessional rituals.  

In fact, while the Veteran is shown to have difficulties in judgement and mood, his symptoms are not shown to be of the severity, frequency, or duration to result in a severe impairment or deficiency in most other areas, including work, social relations, or thinking, to warrant a rating higher than 50 percent.  

In sum, the Board finds that the Veteran's PTSD symptomatology has been no more than moderate and has not resulted in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Indeed, a rating higher than 100 percent is also not warranted, as the preponderance of the evidence does not reflect that the Veteran has manifested a gross impairment of thought processes or communication with persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, or other symptoms indicative of a total impairment in social and occupational functioning at any point during the appeal period. 

Therefore, the Veteran's overall disability picture reflects that his PTSD does not warrant more than a 50 percent rating.  In making this determination, the Board notes that the Veteran was assigned GAF scores that fall into the "serious" category in June 2007 (45), September 2007 (48), and May 2008 (50).  However, the Board notes it is the symptoms shown, and not the assigned GAF scores or an examiner's assessment of the severity of a disability, which provides the primary basis for the assigned rating.  In this regard, the Board notes that, when the aforementioned GAF scores were assigned, the Veteran experienced crying spells and endorsed increased depression and irritability during those examinations.  However, the Board finds probative that his grooming, speech, and thought process and content were normal and that there was no evidence of serious symptoms or impairment, including any specifically contemplated by the General Rating Formula or GAF scale, such as suicidal ideation, obsessional rituals, and no friends.  Moreover, the Board acknowledges that the majority of the GAF scores assigned throughout the pendency of this appeal have ranged from 55 to 75 and are reflective of, at best, mild to moderate symptoms and, as discussed above, the symptoms shown throughout the appeal are not of the frequency, severity, or duration to warrant a rating higher than the 50 percent rating assigned in this decision.  See also 38 C.F.R. § 4.126.

In this context, the Board has considered whether a staged rating is appropriate for the Veteran's PTSD, particularly given the higher GAF scores assigned in 2007 and 2008 and his isolated report of fleeing suicidal thoughts in November 2013.  See Fenderson, 12 Vet. App. at 119.  However, as discussed above, the Veteran's suicidal thoughts were isolated and fleeting and the evidence does not show that his symptoms have resulted in an inability to function appropriately socially or professionally or been manifested by serious deficiencies in most areas.  Therefore, a staged rating is not warranted.

Therefore, for the foregoing reasons and bases, the Board finds the preponderance of the relevant evidence weighs against the award of an initial rating in excess of 50 percent for service-connected PTSD.  Accordingly, the benefit of the doubt doctrine is not applicable with respect to his claim and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

The Board has also contemplated whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical."). 

The Board has compared carefully the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule.  The Board finds that the symptoms associated with his disability addressed in this decision are fully addressed by the rating criteria under which it is rated.  Indeed, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, 713 F.3d at 112.  The psychiatric symptoms present in this case either are listed in the schedular criteria or are similar in kind to those listed in the Rating Schedule.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the (non-exhaustive) list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.

The Board next notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, there is no additional psychiatric impairment that has not been attributed to a specific disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met and referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, the evidence reflects that the Veteran retired in 2005 after working as a project manager and schedule coordinator at AT&T for more than 30 years.  See VA examination reports dated June 2008 and April 2009.  In May 2008, he reported that he retired due to his orthopedic/joint problems and there is no other indication that his PTSD symptoms impacted his job performance while working full-time.  See e.g., April 2009 VA examination report.  At the April 2012 VA examination, the Veteran reported that he was working part-time as a courier but was having difficulty remembering details and dealing with customers.  In fact, April 2012 VA examiner noted that the Veteran possibly could not handle employment with significant contact with people but that he could possibly do part-time sedentary work.  The February 2013 VA examiner also noted that the Veteran's ability to work was impaired by his PTSD.  

While the evidence reflects that the Veteran's memory impairment and impaired social functioning affect his ability to work, the lay and medical evidence does not show or suggest that his PTSD, alone, has rendered him unemployable during the appeal period.  Indeed, despite his symptoms, the Veteran has maintained relationships with others, including non-family members, and he has not been shown to have any cognitive difficulties, psychosis, or severe memory problems that would affect his ability to perform some form of employment (including that which would allow for a completely or semi-isolated duties).  Given the severity of the Veteran's PTSD, the Board notes that it is likely that his disability would have some effect on his employability; however, the occupational impairment caused by the Veteran's PTSD is contemplated by the 50 percent rating currently assigned to his disability.  As such, the evidence does not show that the Veteran is unemployable solely due to his service-connected PTSD disability and further discussion of a TDIU is not necessary.

Service Connection Claims

The Veteran has asserted that, while serving in Vietnam, he was knocked unconscious for 20 minutes during a mortar attack and, as a result of this incident, he incurred a traumatic brain injury (TBI), vestibular disorder, and cervical spine/neck disability.  He has asserted that his TBI is manifested by short and long-term memory loss, while his vestibular disorder is manifested by vertigo and dizziness.  See April 2011 Veteran statement; see also June 2013 Attorney statement.  

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303  (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As noted previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of TBI and Vestibular Disorder

As noted, the Veteran has asserted that he incurred a TBI as a result of a mortar exploding in his vicinity during service, which resulted in him losing consciousness for 20 minutes and after which he was disoriented and experienced ringing in his ears, dizzy spells and problems with his memory.  See April 2011 Veteran statement; see also June 2013 Attorney statement.  

For VA purposes, a TBI event occurs when an external force results in structural injury and/or physiological disruption of brain function.  VBA Manual M21-1, III.iv.4.G.2.b.  It is indicated by at least one of the following clinical signs, which may or may not resolve with chronic disability, immediately following the event: (1) any period of loss of consciousness or decreased consciousness, (2) any loss of memory for events immediately before or after the injury, (3) any alteration in mental state at the time of the injury (confusion, disorientation, slowed thinking, etc.), (4) neurological deficits, regardless of whether they are transient, (5) Intracranial lesion.  Id.  

If none of the above clinical signs are observed, there is no brain injury, and the criteria for a TBI event are not met.  Id.  

The service treatment records (STRs) do not contain any complaints or treatment for a head injury or TBI; nor do the STRs contain any complaints of treatment for loss of consciousness, tinnitus, dizziness, or memory problems during service, including as a result of a mortar blast.  

The first time the Veteran is shown to complain of any related symptoms is in November 2001 when he reported having intermittent vertigo.  He also reported having occasional dizziness in January 2004 and September 2007 and the evidence shows he has complained of problems with his memory.  Notably, however, the Veteran did not report that those symptoms began during or as a result of a head injury in service.  In fact, the post-service evidence does not contain any indication as to the onset or etiology of the Veteran's complaints of vertigo and dizziness; nor has any clinician attributed any of the Veteran's current symptoms to a head injury that occurred during service.  

In January 2013, the Veteran underwent VA examination for TBI that was performed by a neurologist.  The examiner noted the Veteran's report of feeling shock from a mortar round in approximately 1971, although he denied having loss of consciousness or feeling stunned.  Instead, the Veteran reported that other people told him he likely had a concussion.  Nevertheless, the Veteran reported that he was diagnosed with vertigo in the late 1990s and had experienced memory loss over the last 10 years.  The VA examiner performed a comprehensive examination and noted that there was no subjective or objective evidence of impaired memory or neurobehavioral effects.  After conducting the examination, the examiner noted that neither the Veteran's vertigo nor decreased memory occurred within one of year of the reported blast exposure and, thus, were not consistent with a TBI.  Therefore, the examiner stated there was no objective evidence to support the finding of a TBI or residuals of a TBI.  

Based on the foregoing, the Board finds the preponderance of the evidence weighs against a finding of an in-service TBI event.  Indeed, the January 2013 VA neurologist reviewed the record, examined the Veteran, and determined that a TBI did not occur.  The January 2013 VA opinion is based upon all relevant facts and, notably, there is no competent, credible, or probative evidence of record showing or suggesting that the Veteran experienced a TBI during service or has any residual symptoms or conditions as a result of the in-service event.  

A diagnosis of TBI is a complex finding that goes beyond the mere observation of symptoms by a lay person.  In other words, the clinical pathology of neurological disorders is not readily recognizable by a layman.  Therefore, while the Veteran is competent and credible to describe an external force that occurred during service, he is not competent to state whether a TBI event occurred because this matter is beyond his competence.  Moreover, as noted above, there were no "clinical signs" during service to determine whether the reported in-service event qualifies as a TBI event; nor is there any post-service evidence of "clinical signs" to support a diagnosis of TBI.  Without the proper training/skills, the Board finds that the Veteran is not competent to report whether an in-service event meets the criteria for a TBI event and, thus, the lay evidence in this case does not establish current disability in this case.

In evaluating this claim, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

As discussed above, the most competent, credible, and probative evidence weighs against a finding that the Veteran had an in-service TBI event or that any of his current symptoms, including vertigo, dizziness, or memory problems, are residual conditions of any reported in-service TBI event.  As a result, the Board finds the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for residuals of a TBI.  As such, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

As for the claimed vestibular disorder, the Board again notes that there is no objective evidence of vertigo, dizziness, or any vestibular disorder during service or for many years thereafter.  In fact, as noted, there is no objective evidence of dizziness or any related symptoms until November 2001 and, while the Veteran has reported that he was diagnosed with vertigo in the 1990s, there is no competent evidence showing that vertigo and other symptoms manifested more than 10 years after service were incurred during or as a result of any event, injury, or disease in service.  In this regard, the Board finds probative that there is no competent evidence or opinion of record that addresses or establishes the etiology of the Veteran's post-service diagnosis of vertigo.  

The Board has considered remanding this claim to obtain a VA opinion regarding the likely etiology of the Veteran's vestibular disorder; however, as noted, there is no evidence of record indicating that the Veteran's vestibular disorder is related to his military service.  In fact, the November 2013 TBI examiner specifically stated that the Veteran's vertigo was not consistent with being incurred as a result of a TBI.  In this regard, the Board notes the Veteran has not identified any in-service event, injury, or disease other than the reported TBI to which his current vestibular disorder is related; nor has he provided any credible evidence of continued or persistent symptoms since he was discharged from service in November 1972 to the present.  As also noted, there is no medical evidence or opinion of record suggesting that his vestibular disorder is related to service.  Therefore, the Board finds the fundamental requirements necessary to obtain a VA examination and opinion in this case are not met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has considered the Veteran's lay assertions in support of his claim; however, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his hypertension and service.  Therefore, his lay statements are not considered competent or probative evidence favorable to his claim. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for a vestibular disorder.  As noted, a competent diagnosis of a vestibular disorder is not shown during service or for many years thereafter and there is no competent or probative evidence establishing a nexus between his vestibular disorder and military service.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Cervical Spine 

Review of the record reveals the Veteran has been variously diagnosed with cervical fusion, herniation, impingement, and spondylosis.  See January 2013 VA Neck examination; see also private treatment records dated October 2004 and June 2005.  Therefore, the first criteria needed to establish service connection, a current disability, is met.  

With respect to in-service incurrence or aggravation of a disease or injury, the Board notes that, while the Veteran initially asserted that his current cervical spine was incurred as a result of the reported in-service TBI, he has also reported that his neck problem occurred after falling from a 20 foot tower during service.  See April 2011 Veteran statement; see also June 2013 Attorney statement.  

Nevertheless, the STRs do not contain any complaints or treatment for a neck problem during service or for many years thereafter.  Indeed, the post-service evidence shows that the Veteran began complaining of neck and right arm pain in approximately October 2004, more than 30 years after service.  Notably, the Veteran did not report that his neck pain began and had persisted since service; instead, he reported that his neck pain began after doing yard work a couple days before seeking treatment.  This evidence establishes that the cervical spine disability, to include any arthritic component thereof, such as spondylosis, was incurred during the Veteran's first post-service year.  Therefore, the Board finds that service connection for arthritis on a presumptive basis as a chronic disability is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This evidence also weighs against a finding that a chronic neck disability was incurred during service or has persisted since that time.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds significant that there is no competent medical evidence or opinion of record which suggests that there exists a nexus between any incident or symptoms manifested in service and the Veteran's current cervical spine disorder.  In fact, the physician who conducted the January 2013 VA examination noted that there was no record of cervical symptoms or injury during service and, thus, opined that it is less likely than not that the current cervical spine disability is related to an in-service injury, event, or illness.  The January 2013 VA opinion is well-reasoned and based upon all relevant facts, including the Veteran's report of falling from a tower and exposure to a TBI during service and, notably, there is no opposing medical opinion of record showing or suggesting that the current cervical spine disability is related to service.  

The Board has considered the lay assertions proffered by the Veteran and/or his representative regarding the medical or etiologic relationship between the Veteran's cervical spine disabilities.  However, the Board notes that the medical etiology of the Veteran's cervical spine disability is one within the province of trained professionals, as the claimed disability is not a condition that is generally capable of lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). While the Veteran is competent to report the onset, nature, and severity of the symptoms he experiences, neither the Veteran nor his representative are shown to possess the appropriate training and expertise to render a competent and probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, the lay assertions of medical nexus between the Veteran's claimed cervical spine disability and his military service are not considered competent or probative evidence favorable to his claim. 

In sum, the Board finds that a cervical spine disability was not shown during service, was not manifested for many years thereafter, and has not been shown to be etiologically related to the Veteran's period of military service.  Therefore, the Board finds that the claim for service connection for a cervical spine must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, because the preponderance of the evidence weighs against the Veteran's claim, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

An initial rating in excess of 50 percent for service-connected PTSD is denied.

Service connection for residuals of TBI is denied.  

Service connection for a vestibular disorder is denied.  

Service connection for a cervical spine disability is denied.  


REMAND

The Veteran has asserted that his lumbar spine disability warrants a rating in excess of 20 percent.  He has been afforded several examinations in conjunction with his increased rating claim, including in April 2012 and January 2014.  Subsequent to the January 2014 examination, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.

Review of the record reveals that none of the examinations conducted in conjunction with the issue on appeal, nor the VA treatment records dated since May 2011, demonstrate range of motion testing for the lumbar spine in passive motion or in weight or nonweight-bearing situations.  As a result, none of the VA back examinations of record fully satisfy the requirements of Correia.  

Therefore, the Board will remand the claim for a new VA examination.  

While on remand, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claim on appeal, including any private treatment records identified by the Veteran and relevant VA treatment records dated from November 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records dated from November 2015 to the present. 

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA back examination to assess the current severity and manifestations of his service-connected low back disability. 

3. Readjudicate the claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


